Opinion filed October 28, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00225-CV
                                         __________

                            ROY E. KIMSEY, JR., Appellant

                                               V.

         LAW OFFICES OF BILL ALEXANDER, P.C. et al, Appellees


                          On Appeal from the 142nd District Court

                                     Midland County, Texas

                                 Trial Court Cause No. CV-46,031


                            MEMORANDUM OPINION
      Roy E. Kimsey, Jr. has filed in this court a motion to dismiss his appeal. The motion is
granted, and the appeal is dismissed.


                                                    PER CURIAM
October 28, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.